CCV.i->TGF Aivrc>-.'-:. LMVi
                                                     Sl^EOFWASH!::UiUM

                                                    2016 OCT-3 PMI2--55

      IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

In the Matter of the Marriage of
                                                 No. 74743-6-1
PERCASH RAMNATH,
                                                 DIVISION ONE
                     Appellant,
       and
                                                 UNPUBLISHED OPINION
LING D. WANG,

                     Respondent.                 FILED: October 3, 2016


       Leach, J. — Percash Ramnath appeals several trial court orders in this

dissolution action. The Supreme Court's decision that Ramnath's appeal was

timely only as to the December 2014 writs of garnishment precludes our

consideration of his challenge to other trial court actions. And because Ramnath

fails to support his challenge to those writs with any citation to legal authority or

reference to the record in assigning error to those writs, we do not consider that

challenge either. We affirm. Because Wang did not file a financial declaration as

required by court rule, we deny her attorney fee request.

                                    Background

       Ramnath and Ling Wang separated in 2013 after 20 years of marriage.

The two signed a CR 2A settlement agreement in May 2014.              Earlier, the trial

court granted Ramnath's request to continue the trial date from May 12 to August

26, 2014, so that the parties could attend the settlement conference that resulted
No. 74743-6-1 / 2




in this agreement.     Wang prepared the documents needed to finalize the

dissolution based on the CR 2A agreement.              Ramnath disputed certain

provisions in those documents.       As required by the settlement agreement,

Ramnath and Wang participated in binding arbitration.       The arbitrator ordered

Ramnath to pay Wang $130,000.1 On July 16, 2014, Ramnath filed a notice that

he would be absent from July 31 to December 31, 2014.               Wang provided

Ramnath with notice of a trial court hearing on July 30, 2014, to consider her

motion to enter final dissolution documents.    Ramnath did not attend.    The trial

court denied her request.

       The trial court held a short trial on the scheduled date, August 26. It found

that Ramnath's reasons for not appearing were "transparent" and his absence

not excusable. It entered a decree of dissolution. In September 2014, the trial

court found that Ramnath had violated temporary restraining orders by selling

assets from a joint account.    Because the settlement agreement and decree

awarded these assets to Wang, the trial court ordered him to pay Wang

$155,339.10 plus fees and costs. In December 2014, the trial court issued writs

of garnishment directed to two of Ramnath's banks.

                                     Analysis

      Ramnath presents no cogent argument for relief on appeal.




      1 A week after the arbitrator issued his decision, Ramnath's counsel
withdrew, effective June 29.
No. 74743-6-1 / 3




       The law does not distinguish between litigants who elect to proceed pro se

and those who seek assistance of counsel.2 Both must comply with applicable

procedural rules, and failure to do so may preclude review.3 This court generally

will not consider arguments a party does not support with pertinent authority,

references to the record, or meaningful analysis.4 The appellant has the burden

to provide a record sufficient to review the issues raised on appeal.5

       Ramnath did not comply with these requirements. His briefing contains no

citations to authority, no description of the applicable standards of review, and no

meaningful legal analysis.    To the extent he makes factual assertions, they

consist primarily of accusations of misconduct by Wang's counsel. Ramnath fails

to cite any evidence from the record supporting his accusations, and we find

none. These deficiencies prevent our consideration of the merits of Ramnath's

appeal. Nevertheless, we address the essence of his claims as best we can.

      First, Ramnath challenges the decree of dissolution the trial court entered

August 26, 2014, and the contempt order and judgment it entered a month later.

The Supreme Court has already ruled that this challenge is time barred.

      Ramnath filed a notice of appeal in the Supreme Court in January 2015.

The Supreme Court clerk ruled that Ramnath's appeal was timely only with

      2 In re Marriage of Olson, 69 Wn. App. 621, 626, 850 P.2d 527 (1993).
      3 Olson, 69 Wn. App. at 626; State v. Marintorres, 93 Wn. App. 442, 452,
969P.2d501 (1999).
      4 Cowiche Canyon Conservancy v. Boslev, 118 Wn.2d 801, 809, 828 P.2d
549 (1992) (arguments not supported by authority); State v. Camarillo, 54 Wn.
App. 821, 829, 776 P.2d 176 (1989) (no references to the record), affd, 115
Wn.2d 60, 794 P.2d 850 (1990); RAP 10.3(a).
      5 Story v. Shelter Bay Co., 52 Wn. App. 334, 345, 760 P.2d 368 (1988).
                                        -3-
No. 74743-6-1/4




respect to writs of garnishment the trial court entered in December 2014.

Because Ramnath appealed more than 30 days after the August and September

decisions, the clerk decided that his appeal of those decisions was time barred

unless the Supreme Court granted him a motion for extension of time to file a

notice of appeal. Ramnath made this motion, and the court denied it.

      Thus, the Supreme Court already decided that Ramnath waived his

appeal of all trial court decisions except the orders authorizing the court clerk to

issue writs of garnishment to Wells Fargo Bank and JP Morgan Chase Bank.

This court cannot review Supreme Court decisions.

       Ramnath offers no basis for his challenge to those writs of garnishment

other than the challenges he waived.

      Garnishment is a statutory remedy to enforce the obligations of debtors.6

It "requires strict adherence to the procedures expressly authorized by statute."7

Garnishment involves three parties: a judgment creditor, a judgment debtor, and

a garnishee, which holds property belonging to the debtor.

      The garnishment statute, ch. 6.27 RCW, permits garnishment of the

debtor's property if the creditor serves "'a writ of garnishment on a party who is

indebted to the [judgment] debtor at the time of service.'"8 "[U]pon a proper

showing by a creditor, a court must enter either a default judgment against, or a

       6 Watkins v. Peterson Enters.. Inc.. 137 Wn.2d 632, 638, 973 P.2d 1037
(1999).
      7 Watkins, 137 Wn.2d at 640.
      8 Seven Sales LLC v. Otterbein, 189 Wn. App. 204, 211, 356 P.3d 248
(2015) (alteration in original) (quoting Weyerhaeuser Co. v. Calloway Ross, Inc.,
133 Wn. App. 621, 624, 137 P.3d 879 (2006)); RCW6.27.250(1)(a).
No. 74743-6-1 / 5




judgment in the amount held by a garnishee."9 A writ of garnishment directs the

garnishee not to deliver the debtor's property but to appear and answerthe writ.10

      Ramnath appears to base his challenge to the writs of garnishment solely

on challenges to the underlying judgment against him, not on any failure to

satisfy the garnishment statute's requirements. These are the arguments that

the Supreme Court found Ramnath waived by failing to appeal those orders

within 30 days.

       Wang requests attorney fees on appeal. RAP 18.1 allows this court to

award attorney fees when applicable law authorizes them. RCW 26.09.140 gives

this court discretion to award attorney fees on appeal.          In exercising this

discretion, we consider the arguable merit of the issues on appeal and the

parties' financial resources.11 "A party must timely file a financial declaration for

his or her resources to be considered."12 Because Wang did not file a financial

declaration with this court, we deny her fee request.




       9 Watkins, 137 Wn.2d at 645; RCW 6.27.250(1 )(a).
       10 Sadler v. Wagner, 3 Wn. App. 353, 355, 475 P.2d 901 (1970).
       11 In re Marriage of Raskob, 183 Wn. App. 503, 520, 334 P.3d 30 (2014).
       12 Raskob, 183 Wn. App. at 520; RAP 18.1(c).
                                         -5-
No. 74743-6-1 / 6




                                   Conclusion


       Because Ramnath waived any challenge to the dissolution decree,

contempt order, or judgment against him and offers no basis for challenging the

writs of garnishment, we affirm.



                                                   ^t^>A) //
WE CONCUR:




    \*\cM*y             A